Citation Nr: 1046412	
Decision Date: 12/13/10    Archive Date: 12/20/10	

DOCKET NO.  08-28 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
shoulder disability, claimed as osteoarthritis. 

2.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder, a dysthymic 
disorder, and depression and/or anxiety. 

3.  Entitlement to service connection for a chronic rash of the 
upper legs. 

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for the residuals of injury 
to the upper lip. 

6.  Entitlement to service connection for a hernia in the groin 
area.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 
1967, with service in the Republic of Vietnam from February 1966 
to February 1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of July 2004, December 2005, and November 2006 decisions 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

In a rating decision of October 2004, the RO denied entitlement 
to service connection for a chronic right shoulder disability, to 
include right shoulder osteoarthritis.  The Veteran voiced no 
disagreement with that denial of benefits, with the result that 
it has now become final.  Since the time of the October 2004 
decision, the Veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO found such evidence both new 
and material, but continued its denial of service connection for 
a chronic right shoulder disability.

Finally, for reasons which will become apparent, the appeal as to 
the issue of service connection for bilateral hearing loss is 
being REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.



FINDINGS OF FACT

1.  In a rating decision of October 2004, the RO denied 
entitlement to service connection for a chronic right shoulder 
disability, specifically, right shoulder osteoarthritis claimed 
as pain.

2.  Evidence submitted since the time of the RO's October 2004 
decision denying entitlement to service connection for a chronic 
right shoulder disability, by itself, or when considered with 
previous evidence of record, does not relate to an unestablished 
fact necessary to substantiate the claim.

3.  A posttraumatic stress disorder is not shown to have been 
present in service, or at any time thereafter.

4.  An acquired psychiatric disorder, to include a dysthymic 
disorder, depression, anxiety, and an adjustment disorder with 
depressed mood, is not shown to have been present in service, or 
for many years thereafter, nor is it the result of any incident 
or incidents of the Veteran's period of active military service.

5.  A chronic rash of the upper legs is not shown to have been 
present in service, or at any time thereafter.

6.  Chronic residuals of an injury to the upper lip are not shown 
to have been present in service, or at any time thereafter.

7.  A hernia in the groin area is not shown to have been present 
in service, or at any time thereafter.


CONCLUSIONS OF LAW

1.  The decision of the RO in October 2004 denying the Veteran's 
claim for service connection for a chronic right shoulder 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

2.  Evidence received since the RO's October 2004 decision 
denying entitlement to service connection for a chronic right 
shoulder disability is new, but not material, and insufficient to 
reopen the Veteran's previously-denied claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Posttraumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

4.  An acquired psychiatric disorder, to include a dysthymic 
disorder, depression, anxiety, and an adjustment disorder with 
depressed mood, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

5.  A chronic rash of the upper legs was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).

6.  Chronic residuals of an injury to the upper lip were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

7.  A hernia in the groin area was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in March 
2003, as well as in April 2004, May 2005, April 2006, and August 
2006.  In that correspondence, VA informed the Veteran of the 
basis of the previous denial of service connection for a right 
shoulder disability, and further advised him that, in order to 
reopen his claim, new and material evidence was needed.  VA also 
told the Veteran that, in order to substantiate his claims for 
service connection, the evidence needed to show that he had a 
current disability, a disease or injury in service, and evidence 
of a nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records and 
medical opinions.  Significantly, with regard to the claim for 
service connection for a chronic right shoulder disability, the 
notice dated in August 2006 was in substantial compliance with 
the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
notice letters were followed by a December 2009 supplemental 
statement of the case in which the claims were readjudicated, 
thus curing any notice timing errors.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of a fully compliant 
section 5103(a) notice followed by readjudication of the claim, 
such as in a statement of the case or supplemental statement of 
the case, is sufficient to cure a timing defect).

To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
such error was nonprejudicial, in that it did not affect the 
essential fairness of the adjudicatory process.  In point of 
fact, based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claims.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting from 
error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which not held by a Federal agency, 
such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, as well as both VA treatment records and 
examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Finally, in reaching the following determination, the Board 
wishes to make it clear that it has reviewed all the evidence in 
the Veteran's claims file, which includes his multiple 
contentions, as well as service treatment records, and both VA 
and private treatment records and examination reports.  Although 
the Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
Veteran's claims, and what the evidence in the claims file shows, 
or fails to show, with respect to those claims.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).



Service Connection

The Veteran in this case seeks service connection for a chronic 
right shoulder disability, as well as for an acquired psychiatric 
disorder (including posttraumatic stress disorder, a dysthymic 
disorder, and depression and/or anxiety), a chronic rash of the 
upper legs, the residuals of injury to his upper lip, and a 
hernia in the groin area.  In pertinent part, it is contended 
that the Veteran's current psychiatric disability, including 
posttraumatic stress disorder, is the result of physical and/or 
psychological/emotional harassment during his period of basic 
military training.  It is further contended that, during that 
same period of basic training, the Veteran sustained an injury to 
his upper lip as the result of an incident on the rifle range, at 
which time the butt of his rifle struck his upper lip.  Finally, 
it is contended that the Veteran's right shoulder disability, 
chronic rash of the upper legs, and hernia in the groin area had 
their origin during his period of active military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  

In order to establish service connection for a claimed 
disability, there must be competent evidence of that disability; 
medical, or in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease or disability manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
currently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but is 
not identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence relates 
the symptomatology to the Veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

Where a Veteran served for ninety (90) days or more during a 
period of war, and osteoarthritis becomes manifest to a degree of 
10 percent within one year of date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an inservice stressor, and credible 
supporting evidence that the claimed inservice stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2010).  However, if the claimed 
stressor is not combat-related, and posttraumatic stress disorder 
has not been diagnosed in service, the Veteran's lay testimony 
regarding the inservice stressor is insufficient, standing alone, 
to establish service connection, and must be corroborated by 
credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); see also Duran v. Brown, 6 Vet. App. 283, 289 (1994). 

Where a post-traumatic stress disorder claim is based on an 
inservice personal assault (as in this case), evidence from 
sources other than the Veteran's service records may corroborate 
the Veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following a claimed assault is one type of 
relevant evidence that may be found in these sources.  Examples 
of behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to:  a request for transfer 
to another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 3.304(f) 
(2010).

Notwithstanding the aforementioned, once entitlement to service 
connection for a given disorder has been denied by a decision of 
the RO, that decision, absent disagreement by the Veteran within 
a period of one year, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).  Where a claim for entitlement to 
service connection has been previously denied, and that decision 
becomes final, the claim can be reopened and reconsidered only if 
new and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" if, 
by itself, or when considered with previous evidence of record, 
it relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).  In 
addition, new evidence may be found to be material if it provides 
a "more complete picture of the circumstances surrounding the 
origin of the Veteran's injury or disability, even where it will 
not eventually convince the Board of Veterans' Appeals to alter 
its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir.1998).  
In determining whether new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As regards the Veteran's claim for service connection for a right 
shoulder disability, the Board notes that, in Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008), the United States Court of Appeals 
for the Federal Circuit held that the "factual basis" of a claim 
for service connection is the Veteran's disease or injury, rather 
than the symptoms of that disease or injury.  Moreover, a 
properly diagnosed disease or injury cannot be considered the 
same factual basis as a distinctly diagnosed disease or injury.  
As a consequence, for purposes of 38 U.S.C.A. § 7104(b), claims 
which are based upon distinctly and properly diagnosed diseases 
or injuries must be considered separate and distinct claims.  
This is to say that a claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a different diagnosed 
disease or injury.  Rather, the two claims must be considered 
independently because they rest on different factual bases.  

In the case at hand, at the time of the prior October 2004 
decision, the RO denied entitlement to service connection for a 
chronic right shoulder disability, including osteoarthritis.  The 
Veteran's current claim and accompanying evidence reflects that 
very same disability.  Inasmuch as the Veteran's claim is based 
on the very same disability as his previous claim, it must be 
considered on a "new and material" basis.  See Boggs, supra.

In that regard, at the time of the prior October 2004 RO 
decision, there were on file the Veteran's service treatment 
records, as well as various VA and private treatment records and 
examination reports.  Based on such evidence, the RO determined 
that service treatment records showed a one-time treatment for 
right shoulder strain without direct trauma on September 18, 
1967.  However, there were no other complaints of right shoulder 
problems, and the veteran's service separation examination was 
within normal limits.  While postservice treatment records showed 
a diagnosis of osteoarthritis, that treatment was considered to 
be too remote from service to be related to any inservice 
incident in the absence of evidence of continuity of treatment.  
Significantly, such treatment was well after the one-year period 
required for a grant of service connection for osteoarthritis on 
a presumptive basis.  Under the circumstances, service connection 
for right shoulder osteoarthritis was denied, inasmuch as that 
condition neither occurred in nor was caused by service.  That 
determination was adequately supported by and consistent with the 
evidence then of record, and is now final.

Evidence submitted since the time of the RO's October 2004 
decision, consisting, for the most part, of VA and private 
treatment records and examination reports, while "new" in the 
sense that it was not previously of record, is not "material."  
In fact, such evidence shows only ongoing treatment for the 
Veteran's current right shoulder disability (diagnosed as right 
shoulder rotator cuff tendinitis with impingement syndrome and 
acromioclavicular joint hypertrophic changes creating outlet 
stenosis), with no demonstrated relationship between that 
pathology and any incident or incidents of the Veteran's period 
of active military service.

While the Veteran has continued to argue that his current right 
shoulder disability is, in fact, causally related to some 
incident of service, his statements are similar to ones 
previously given, and are cumulative in nature.  Significantly, 
the matter of a nexus between service and a claimed disability 
involves a complex medical question requiring medical expertise.  
As the Veteran is not shown to have any medical training, his 
restated opinions regarding nexus are not competent evidence in 
the matter before the Board.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Under the circumstances, the Board is of the opinion that the 
evidence submitted sine the time of the RO's October 2004 
decision does not constitute new and material evidence sufficient 
to reopen the Veteran's previously denied claim.  This is to say 
that, by itself, or when considered with the previous evidence of 
record, the newly received evidence does not relate to an 
unestablished fact necessary to substantiate the Veteran's claim.  
Accordingly, the Veteran's appeal regarding the issue of service 
connection for a chronic right shoulder disability must be 
denied.

Turning to the other issues currently before the Board, the Board 
notes that service treatment records are negative for history, 
complaints, or abnormal findings indicative of the presence of an 
acquired psychiatric disorder (including post-traumatic stress 
disorder, a dysthymic disorder, and depression and/or anxiety), a 
chronic rash of the upper legs, an injury to the upper lip, or a 
hernia in the area of the Veteran's groin.  At the time of a 
service separation examination in February 1967, a physical 
examination of the Veteran's skin, mouth, and abdomen and 
viscera, as well as a psychiatric evaluation, were entirely 
within normal limits, and no pertinent diagnosis was noted.  
Significantly, at no time, either in service, or thereafter, has 
the Veteran received either a diagnosis of or treatment for a 
posttraumatic stress disorder.  While it is true that, since the 
time of the Veteran's discharge from service, he has received 
diagnoses of a dysthymic disorder, as well as anxiety, 
depression, and an adjustment disorder with depressed mood, none 
of those disabilities were shown any earlier than 1997, fully 30 
years following the Veteran's discharge from service.  Nor were 
any of the Veteran's psychiatric problems attributed to his 
period of active military service.  Rather, the entire weight of 
the evidence is to the effect that the Veteran's current 
psychiatric pathology is the result of his various physical 
problems, in combination with his failure to adequately adjust to 
his retirement.

As noted above, in addition to his psychiatric disability and 
current right shoulder pathology, the Veteran seeks service 
connection for a chronic rash of his upper legs, as well as the 
residuals of an injury to his upper lip, and a hernia in the 
groin.  However, to date, it has yet to be demonstrated that the 
Veteran suffers from any of these disabilities.  In fact, the 
record is devoid of any evidence whatsoever of a chronic rash of 
the Veteran's upper legs, an injury to his upper lip, or a hernia 
in the area of his groin.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).

In evaluating the Veteran's claims, the Board has a duty to 
assess the credibility and weight to be given to the evidence of 
record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In 
that regard, and as noted above, the Veteran has attributed all 
the disabilities at issue to his period of active military 
service.  However, not until October 2002, almost 35 years 
following his discharge from service, did the Veteran claim 
service connection for any of the disabilities at issue.  
Significantly, the Veteran's psychiatric disabilities were first 
clinically documented no earlier than 1997, almost 30 years 
following his discharge from active military service.  The 
passage of many years between discharge from service and medical 
documentation of a claimed disability, it should be noted, is a 
factor which tends to weigh against a claim for service 
connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  More importantly, for service connection to be 
established by continuity of symptomatology, there must be 
medical evidence which relates the current condition to that 
symptomatology.  See Savage, supra.  In this case, there is no 
such medical evidence suggesting a link between the Veteran's 
psychiatric disabilitie(s) and his period of active military 
service.

The Board acknowledges the Veteran's statements, as well as the 
statement of his nephew, regarding the origin of the disabilities 
at issue.  However, correspondence from the Veteran's nephew 
dated in August 2006 reflects only his recollection of 
conversations with the Veteran, and has no bearing upon the 
relationship between the Veteran's disabilities and any incident 
or incidents of the Veteran's period of active military service.  
Moreover, the Board rejects the Veteran's assertions to the 
extent that he seeks to etiologically relate his disabilities to 
various inservice incidents.  The Veteran's statements and 
history, it should be noted, when weighed against the objective 
evidence of record, are neither credible nor of particular 
probative value.  Moreover, while the absence of medical reports 
alone cannot be used to refute continuity of symptomatology, the 
absence of any evidence of a psychiatric disorder in service, as 
well as the prolonged postservice period without complaint, 
factor against the Veteran's assertions.  Significantly, the 
Veteran, as a layperson, is not competent to create the requisite 
causal nexus for his current psychiatric disability.  Rather, 
evidence which requires medical knowledge must be provided by 
someone qualified as an expert by knowledge, skill, experience, 
training or education, none of which the veteran has.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably 
associate any of the disabilities at issue, including the 
Veteran's psychiatric disabilities, first persuasively documented 
many years following service discharge, with any incident or 
incidents of his period of active military service.  Accordingly, 
service connection for those disabilities must be denied.



ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a chronic right shoulder disability is denied.

Service connection for an acquired psychiatric disorder, claimed 
as posttraumatic stress disorder, a dysthymic disorder, and 
depression and/or anxiety, is denied.

Service connection for a chronic rash of the upper legs is 
denied.

Service connection for the residuals of injury to the upper lip 
is denied.

Service connection for a hernia in the groin area is denied.


REMAND

In addition to the above, the Veteran in this case seeks service 
connection for bilateral hearing loss.  In pertinent part, it is 
contended that the Veteran's current hearing loss is the result 
of acoustic trauma sustained in service.

In that regard, a review of the record discloses that, in 
correspondence of late August 2007, the Veteran was notified that 
his "occupational disease claim" had been accepted for the 
condition of bilateral hearing loss.  Further noted was that the 
Veteran's case had been forwarded to the Office of Workers' 
Compensation Programs, Employment Standards Administration, U.S. 
Department of Labor, in order that the percentage of permanent 
employment-related hearing loss could be assessed.  
Significantly, documentation associated with the Veteran's 
"occupational disease claim" is not at this time a part of his 
claims folder.  Nor does the Veteran's claims folder contain 
records from the Veteran's former employer, i.e., the U.S. Army 
Material Command, reflecting the nature and severity of the 
hearing loss in question.  Such evidence, it should be noted, is 
arguably vital to the Veteran's current claim for service 
connection for a bilateral hearing loss.

Accordingly, in light of the aforementioned, the case is REMANDED 
to the RO/AMC for the following action:

1.  The RO/AMC should contact the 
Department of the Army, U.S. Army Material 
Command, Corpus Christi Depot-PECP-WER-N, 
located at 308 Crecy Street, Stop 12, 
Corpus Christi, Texas 78419, as well as the 
U.S. Department of Labor, Employment 
Standards Administration, Office of 
Workers' Compensation Programs, located at 
Post Office Box 8300, District 16 DAL, 
London, Kentucky 40742-8300, with a request 
that they provide copies of any and all 
records of the Veteran reflecting or in any 
way related to his "occupational disease 
claim" for bilateral hearing loss.  Such 
information should include all reports of 
audiometric testing, as well as any other 
medical records related to the Veteran's 
hearing loss.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  Moreover, all 
attempts to procure such records should be 
documented in the file.  If the RO/AMC 
cannot obtain those records identified by 
the Veteran, a notation to that effect 
should be included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
June 2008, the date of the most recent 
evidence of record, should then be obtained 
and incorporated in the claims folder.  
Once again, the Veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure such 
records should be documented in the file.  
If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
claims file.  In addition, the Veteran and 
his representative should be informed of 
any such problem.

3.  The Veteran should then be afforded a 
VA audiometric examination in order to more 
accurately determine the exact nature of 
his currently claimed bilateral hearing 
loss.  The RO/AMC is advised that the 
Veteran must be given adequate notice of 
the date and place of any requested 
examination.  Moreover, the Veteran is to 
be advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
effect on his claim.  As regards the 
requested examination, all pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  Moreover, all 
information, once obtained, must be made a 
part of the Veteran's claims folder.

4.  The RO/AMC should then readjudicate the 
Veteran's claim for service connection for 
bilateral hearing loss.  Should the benefit 
sought on appeal remain denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim for 
benefits since the issuance of the most 
recent SSOC in December 2009.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


